ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Puget Sound & Pacific Railroad                  ) ASBCA No. 63062
                                                )
Under Contract No. N4425513RP00011              )

APPEARANCE FOR THE APPELLANT:                      Meghan A. Douris, Esq.
                                                    Oles Morrison Rinker & Baker LLP
                                                    Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Joshua S. Kauke, Esq.
                                                    Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: January 19, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63062, Appeal of Puget Sound &
Pacific Railroad, rendered in conformance with the Board’s Charter.

       Dated: January 21, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals